Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 10-21 are pending.  Claims 11-21 are newly added.  
Priority
Instant application 16759401, filed 5/12/2020 claims priority as follows:

    PNG
    media_image1.png
    106
    387
    media_image1.png
    Greyscale
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In the response received 3/3/2022, Applicant disagrees with the conclusion reached in the 103 rejections of record.  Applicant argues that the art of record cannot provide a complex that can yield ferric citrate hydrate with a high specific surface area and therefore a high specific surface area of more than 50 m^2/g and 140 m^2/g or less cannot be reached.  Applicant asserts that the shape of the complex made by their process is different from the shape of the complex in the aqueous solution containing ferric citrate and citric acid of the prior art.  Applicant states that additional experiments were performed and that those experiments are presented herein.  The signed 1.132 affidavit is present in the file wrapper.
In the affidavit a head to head comparison was performed using the procedures in the ‘851 patent and the ‘138 publication versus the instant process and comparing resulting products.  In a third test, milling testing was performed.  
The affidavit under 37 CFR 1.132 filed is sufficient to overcome the rejection of claim 10 because the data shows in Test Procedure 1 and 2 that the BET surface area found in the art when reproduced by Applicant was outside of the claimed range of more than 50 and 140 m^2/g or less.  Further, Test Procedure 3 shows that ball milling does not lead to changes in particle size that would allow for the particles in the art of record to overlap with the instant claims.  
Further, the affidavit shows that the procedures found in the art of record are not able to make the particles having the claimed particle sizes.
All rejections of record are withdrawn in view of Applicant argument and the affidavit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Rejoinder
Claims 10-12 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 13-21, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement 5/21/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

	
Conclusions
	All claims allowed.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622